Citation Nr: 1604314	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for left patella instability.

2.  Entitlement to an evaluation in excess of 10 percent for left patella instability.

3.  Entitlement to an evaluation in excess of 20 percent for left knee osteoarthritis.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for arthritis of the hands.

6.  Entitlement to service connection for arthritis of the fingers of both hands.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1980 and from January 1996 to October 1996, with additional Reserve service including periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Pittsburgh, Pennsylvania and Honolulu, Hawaii.  Jurisdiction over the claims file currently resides with the Honolulu, Hawaii RO.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is of record.

The issues of (1) entitlement to an evaluation in excess of 10 percent for left patella instability; (2) entitlement to an evaluation in excess of 20 percent for left knee osteoarthritis; and (3) entitlement to service connection for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A 10 percent evaluation for left patella instability had been in effect for more than 20 years.

2.  There is no competent evidence of disability, disease, or injury of the hands, to include arthritis.

3.  There is no competent evidence of disability, disease, or injury of the fingers of either hand, to include arthritis.


CONCLUSIONS OF LAW

1.  The 10 percent evaluation for left patella instability is protected and the evaluation is restored.  38 C.F.R. § 3.951(b).

2.  Arthritis of the hands was not incurred in or aggravated by service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Arthritis of the fingers of both hands was not incurred in or aggravated by service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was satisfied by a February 2010 letter sent to the Veteran prior to adjudication by the RO, and by a November 2012 letter notifying her of the RO's rating decision.  The claims on appeal were last adjudicated in March 2014, following which the Veteran was notified with a letter and a copy of the Statement of the Case.  During the September 2015 Travel Board hearing, the Veteran indicated she wished to waive RO review of newly submitted evidence.  The Board finds that the duty to notify has been met with respect to the issues herein decided.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims herein decided.  Service treatment records, post-service VA and private medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims.  The Board acknowledges that a VA examination has not been obtained.  However, as discussed in further detail below, the Board finds no credible evidence that arthritis of the hands or fingers manifested in service or for many years thereafter.  Other than the Veteran's unsupported assertions, the record contains no information suggesting a relationship between currently diagnosed arthritis and service.  Thus, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

During the September 2015 Travel Board hearing, the undersigned VLJ clarified the issues on appeal and explained the evidentiary basis for the award of service connection.  In addition, the VLJ suggested the submission of types of evidence that would substantiate the Veteran's claims.  These actions supplemented VA's compliance with the VCAA in accordance with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Restoration of Evaluation for Left Patella Instability

In a February 1980 rating decision, the Veteran was granted service connection and assigned a 10 percent evaluation for left patella instability pursuant to Diagnostic Code 5257.  See 38 C.F.R. § 4.71(a).  This rating went into effect on January 1, 1980.  In March 2014, the RO issued a rating decision closing out the 10 percent evaluation under Diagnostic Code 5257 and assigning a separate 20 percent rating under Diagnostic Code 5261.  Diagnostic Codes have legal significance and reflect not only the anatomic part, but also the disability.  As noted above, the Veteran's left patella instability was initially rated under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, which contemplates instability of the knee.  Diagnostic Code 5257 does not contemplate limitation of motion.

The outcome of this matter is dictated by Murray v. Shinseki, 24 Vet. App. 420 (2011).  In that case, the United States Court of Appeals for Veterans Claims found that, if a Veteran has a protected rating under a specific Diagnostic Code, VA cannot reclassify the disability by assigning the same evaluation under a different Diagnostic Code if the effect is to reduce the protected rating, even while maintaining the same evaluation based on different manifestations of the disability.  Here, the Veteran has been in receipt of a 10 percent evaluation for instability for more than 20 years.  See 38 C.F.R. § 3.951(b) (a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under VA law will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud).  The decision to change the Diagnostic Code effectively reduced the 10 percent evaluation for instability from 10 to 0 percent.  This was not proper and the 10 percent evaluation is restored.

Service Connection for Arthritis of the Hands and Fingers

The Veteran contends that she has arthritis of the hands and fingers that is related to service.  For the reasons discussed below, the Board finds that service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

When chronic disease is shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

As with all claims for VA disability compensation, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the Veteran's service treatment records reveals no complaints, treatments, or diagnoses of arthritis of the hands or fingers during service.  In January 1980, at the conclusion of the Veteran's first period of active duty, an examination revealed that her upper extremities were normal.  At that time, the Veteran denied having arthritis, rheumatism, bursitis, or any bone, joint, or other deformity.  Following her second period of active duty, a separation examination (performed in September 1996) likewise reflected normal upper extremities, with no indication of arthritis.

The Veteran submitted her claim for service connection in January 2010.  In April 2010, she submitted a statement indicating that she had been treated privately for joint pain, including finger and wrist pain, but did not have documentation of such treatment.  Relevant VA post-service medical records include outpatient treatment notes documenting arthritis of an unspecified nature, as well as osteoarthritis of the left knee and degenerative disc disease of the lumbar spine.  There is no evidence of arthritis of the hands or fingers.  In addition, the VA outpatient notes make no reference to private treatment for arthritis of the fingers or hands.  Indeed, the only complaints of record of hand or finger symptoms relate to hand numbness attributable to carpal tunnel syndrome.  (Service connection for carpal tunnel syndrome of the left wrist was denied by the RO in a December 2010 rating decision.)  Although general references are made to arthritis in the Veteran's Reserve medical records as early as the 1990s, such notations refer to the Veteran's left knee or bilateral foot problems.  For example, a February 2000 report of medical history reflects complaints related to left knee symptoms and arthritis of both feet, however on examination the Veteran's upper extremities were shown to be normal.  The Veteran has been awarded service connection for osteoarthritis of the left knee as well as lumbar degenerative joint disease.

After carefully reviewing the entire record, the Board finds that there is no competent evidence of arthritis of the hands and fingers.  Without evidence of a current disability, disease, or injury, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

At the outset, the Board reiterates that, under 38 C.F.R. § 3.303(b), when service connection has been granted for a chronic disease (such as arthritis), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  In this case, however, there is simply no competent evidence of arthritis in the hands or fingers.  Notably, the Veteran's representative stated during the Board hearing that the Veteran had "suffer[ed] problems" involving her fingers and hands "ever since active duty service," but that she did "not have that evidence and we've been unable to produce it."  When the undersigned VLJ indicated that the record would be held open for 90 days to allow for the submission of additional evidence, the representative further stated that "[i]f we find evidence of service incurrence" they would submit it but that "otherwise we'll withdraw the appeal . . . ."  As noted, a review of the claims file reveals that no evidence establishing arthritis of the fingers or hands has been added to the record since the hearing.  A current disability has not been shown.

With respect to the Veteran's lay statements, the Board notes that she has reported having finger and hand-related symptoms since her discharge, and has also reported receiving private medical treatment.  In this regard, she is competent to report injuries within her personal observation.  She is also competent to relate what she has been told by a medical professional.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, however, the Board finds that the objective medical evidence outweighs her lay contentions and reports of private treatment since service.  In short, the Board finds her assertions of ongoing symptoms and treatment for arthritis of the hands and feet to be inconsistent with the available evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this case, no finger or hand pathology (including arthritis) was "noted" during service.  Furthermore, in light of the record, to include the normal separation examinations, the Veteran did not have characteristic manifestations sufficient to identify the disease entity (arthritis) during service or within one year of separation.  Indeed, the Veteran essentially admitted that she has no objective evidence, beyond her lay contentions, of finger or hand pathology.  In addition, there is no evidence to suggest that any current hand or finger symptomatology relates to disability incurred in the line of duty during any period of active or inactive duty for training.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claims discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






ORDER

Restoration of a 10 percent evaluation for left patella instability, effective April 2, 2013, is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to service connection for arthritis of the hands is denied.

Entitlement to service connection for arthritis of the fingers of both hands is denied.


REMAND

After reviewing the claims file, including lay statements provided by the Veteran, the Board finds that the remaining issues on appeal must be remanded so that the appropriate VA examinations can be performed to determine the nature, severity, and likely etiology of the claimed disabilities.

Left Knee Evaluation

With respect to the claim for an increased rating for the Veteran's left knee disability, the Board finds that the medical evidence is in conflict and therefore another VA examination is required.  In February 2011, a VA examination revealed recurrent pain, swelling, and occasional locking of the left knee, but with full extension and flexion to 143 degrees.  Left patellar instability was also noted.  In subsequent years, however, the Veteran has reported worsening symptoms.  During her Board hearing, she testified that she had instability in the knee and that the pain was getting worse.  In November 2015, she submitted a Disability Benefits Questionnaire (DBQ) in which she reported that she "cannot extend nor flex my knee."  The DBQ also revealed additional left knee functional loss in the form of flexion contracture and limited flexion.  (However, the examination found no evidence of instability.)  The clinician provided a recommendation of total knee replacement, a finding that is substantially more severe that that reflected in her current disability rating.

It is well-settled that, when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, in light of the broad discrepancy between the two examinations and the Veteran's testimony, there is reason to doubt whether the record accurately reflects her disability.  Consequently, the Board finds that an additional VA examination is needed.  See also VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Service Connection for Right Shoulder Disorder

The Veteran contends that her current right shoulder symptomatology originates from a non-specific in-service injury.  Although records from her periods of active duty are negative for shoulder symptoms, a clinical note from September 1988 indicates a diagnosis of "recurrent right shoulder bursitis/tendonitis," and in February 1990, the Veteran complained of right shoulder pain.  In addition, post-service VA records reflect complaints of right shoulder symptoms beginning in 2002, with a November 2002 diagnosis of right rotator cuff tendonitis.  A January 2015 VA chiropractor's note reflects a history of right shoulder impingement and notes that the Veteran has had right shoulder problems for "many years."  In this case, as a VA examination has not been performed and there is some evidence linking the Veteran's current manifestations to service, the Board finds that a VA examination is necessary.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of her service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

Specifically, the examiner should provide ranges of motion for the left knee, including information regarding whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance, or incoordination.  The examiner should address whether there is subluxation or instability of the left knee and if so whether such is best classified as slight, moderate, or severe.  The examiner is also asked to specifically note if the left knee has severe painful motion or weakness (as opposed to intermittent degrees of residual weakness, pain, or limitation of motion).  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

In addition, the examiner should opine as to the duration of the Veteran's current manifestations.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Then, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of her right shoulder disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disorder was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.  The examiner should specifically discuss the reports of right shoulder pathology in September 1988 and discuss whether such reports reflected acute or recurrent symptoms.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


